DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  1/24/2022 has been entered.
 
Claim Status

1. 	This office action is in response to the amendment and remarks submitted 1/24/2022.

	Claim 1, 6, and 14 have been amended; support for claim 1, 6 and 14 is found in the figures 1-4, 5, 7, 8, and 12-14.
	Claim 5 has been cancelled.
	Claims 1-4, 6-20 are pending.

 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2. 	Claims 1-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (US20180269523A 1).

	As to claim 1, Kawate discloses an electrode assembly, comprising a first electrode sheet, a second electrode sheet, and a separator disposed there between, wherein the first electrode sheet and the second electrode sheet are wound or stacked to form the electrode assembly [0082], 
	wherein the electrode assembly comprises: a first end portion provided with a tab (tabs 410 or 420 Fig. 9, [0057]), 
	a second end portion arranged opposite to the first end portion in a height direction of the electrode assembly, a first main plane, a second main plane arranged opposite to the first main plane in a thickness direction of the electrode assembly (Fig. 9), and a binding layer comprising: a first area arranged at the first end portion and connected to the separator or the first electrode sheet (Fig. 5, [0094]), and a second area arranged at the first main plane (Fig. 9),

    PNG
    media_image1.png
    527
    478
    media_image1.png
    Greyscale

(Kawate Fig. 5)

    PNG
    media_image2.png
    758
    1357
    media_image2.png
    Greyscale

(Kawate Fig. 9 modified for illustration and annotated)
	Kawate discloses an electrode assembly with tape and the first area is connected to the second area via partial overlapping (Fig.9)  Kawate disclose the order of taping as depicted in Fig. 9 where tape 380 overlaps tape 370 and is on the outer surface of tape 370 in the first and second area. 
	Kawate does not explicitly disclose the taping order of tape 370 overlapping tape 380 but there is no evidence to suggest the order would provide a different result, as both tapes are adhesively connected to each other, the electrode group, and the main surface. 
	 
In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


	As to claim 2, Kawate discloses a part of the first area is arranged at the separator or the first electrode sheet (Fig. 2 and 5).


    PNG
    media_image3.png
    918
    1472
    media_image3.png
    Greyscale


	
(Kawate Fig. 2 and 5 annotated)
	As to claim 3, Kawate discloses the first area extends from the first electrodesheet or the separator (Fig. 2 and 5). 
	As to claim 4, Kawate discloses the first area is provided with a through hole, and the tab passes through the through hole (two insertion portions 520 in which the tabs 410 and 420 are inserted (the two insertion portions 520 that the tab 410 and 420 pierce, [0057]). As the tabs pierce, the insertion portions it is understood the tabs "go through" the insertion portions as in a through-hole.

    PNG
    media_image4.png
    751
    805
    media_image4.png
    Greyscale





	

    PNG
    media_image2.png
    758
    1357
    media_image2.png
    Greyscale

(Kawate Fig. 9 modified for illustration and annotated)

	As to claim 6, Kawate discloses an electrode assembly, comprising a first electrode sheet, a second electrode sheet, and a separator disposed there between, wherein the first electrode sheet and the second electrode sheet are wound or stacked to form the electrode assembly [0082], 

	a second end portion arranged opposite to the first end portion, a first main plane, a second main plane arranged opposite to the first main plane (Fig. 9 above), and a binding layer comprising: a first area arranged at the first end portion and a second area arranged at the first main plane (Fig. 9 above), 
	wherein the first area comprises a first binding unit and a second binding unit, and the first binding unit and the second binding unit are spatially apart from each other in a width direction of the electrode assembly and respectively connected to the second area via partial overlapping with the first binding unit and the second binding unit covering a respective portion of the second area on the first main plane.
	
	Kawate does not explicitly disclose the taping order of the first binding unit overlapping second binding unit but there is no evidence to suggest the order would provide a different result, as both tapes are adhesively connected to each other, the electrode group, and the main surface. 
The rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

As to claim 7, Kawate discloses a first surface of the first area close to the electrode assembly is provided with a first adhesive layer (tape 370, Fig. 9).

8, Kawate discloses an electrode assembly with tape and the first
surface of the second area close to the electrode assembly is provided with a second adhesive layer (tape 370, and 380 and see Fig. 9, [0128]).

	As to claim 9, Kawate discloses the binding layer further comprises a third area arranged at the second end portion and connected to the second area (Fig. 9).

    PNG
    media_image5.png
    729
    1054
    media_image5.png
    Greyscale

(Kawate Fig. 9 modified for illustration and annotated)

	As to claim 10, Kawate discloses the binding layer further comprises a fourth area arranged at the second main plane and connected to the first area (tape 370 wraps around 

    PNG
    media_image6.png
    739
    932
    media_image6.png
    Greyscale

(Kawate Fig. 2 annotated)
	As to claim 11, Kawate discloses the fourth area is connected to the third area 
(see Fig. 2) where tape 370 wraps around the bottom portion of electrode body 400.

	As to claim 14, Kawate discloses a battery energy storage device [Abstract] an electrode assembly (electrode body [Abstract]), comprising a first electrode sheet, a second 
	wherein the electrode assembly comprises: a first end portion provided with a tab (tabs 410, 420 Fig. 9, [0057]), 
	a second end portion arranged opposite to the first end portion in a height direction of the electrode assembly, a first main plane, a second main plane arranged opposite to the first main plane in a thickness direction of the electrode assembly (Fig. 9), and a binding layer comprising: a first area arranged at the first end portion and connected to the separator or the first electrode sheet (Fig. 5, [0094]), and a second area arranged at the first main plane (Fig. 9),

    PNG
    media_image1.png
    527
    478
    media_image1.png
    Greyscale

(Kawate Fig. 5)


    PNG
    media_image2.png
    758
    1357
    media_image2.png
    Greyscale

(Kawate Fig. 9 modified for illustration and annotated)
	Kawate discloses an electrode assembly with tape and the first area is connected to the second area via partial overlapping (Fig.9). 
	
	Kawate does not explicitly disclose the taping order of the first area of first end portion overlapping second area arranged at the first main plane but there is no evidence to suggest the order would provide a different result, as both tapes are adhesively connected to each other, the electrode group, and the main surface. 
The rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Where the container accommodates the electrode assembly [Abstract].


	As to claim 15, Kawate discloses a part of the first area is arranged at the separator or the first electrode sheet (Fig. 2 and 5).


    PNG
    media_image3.png
    918
    1472
    media_image3.png
    Greyscale

(Kawate Fig. 2 and 5 annotated)

16, Kawate discloses the first area extends from the first electrode sheet or the separator (Fig. 2 and 5 above).

	As to claim 17, Kawate discloses the first area is provided with a through hole, and the tab passes through the through hole (two insertion portions 520 in which the tabs 410 and 420 are inserted (the two insertion portions 520 that the tab 410 and 420
pierce, [0057]). As the tabs pierce, the insertion portions it is understood the tabs "go
through" the insertion portions as in a through-hole.

    PNG
    media_image4.png
    751
    805
    media_image4.png
    Greyscale

(Kawate Figure 2 annotated)

	As to claim 18, Kawate discloses the first area and the second area partially overlap (Fig. 9).

	As to claim 19, Kawate discloses an electrode assembly with tape and the first area is connected to the second area via partial overlapping (see Fig. 9, see annotated figure above).

	As to claim 20, Kawate discloses first surface of the first area close to the electrode assembly is provided with a first adhesive layer (tape 370, Fig. 9).

    PNG
    media_image7.png
    578
    1009
    media_image7.png
    Greyscale

(Kawate Fig. 9 annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (US20180269523A 1 ), in view Baggaley et al. (WO0137353A1).

	As to claim 12, Kawate discloses an stacked electrode body but is silent on a first surface of the fourth area is provided with a third adhesive layer; and a second surface of the fourth area is provided with a fourth adhesive layer; wherein the first surface of the fourth area faces the electrode assembly, and the second surface of the fourth area faces away from the electrode assembly. 
	Baggaley discloses a stacked electrode body (electrical energy storage device such as an electrochemical cell (32). Cells used are of a type that incorporate stacked planar electrodes sealed in a flexible foil or plastic laminate envelope (52) [Abstract]) and further teaches (A securing means such as adhesive or double-sided tape may be used to attach the cell 32 to one of the covers to reduce relative motion [pg. 6, line 5-7. FIG. 1]). Where one side of the double-sided tape faces the frame (second surface) or way from the electrode assembly (cell 32) and the other side of the double-sided tape faces (first surface) the electrode assembly (cell 32).


    PNG
    media_image8.png
    655
    636
    media_image8.png
    Greyscale

(Baggaley Fig. 1 annotated)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawate to incorporate the double-sided tape of Baggaley to reduce electrode assembly relative motion with respect to the casing during final assembly.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (US20180269523A1), in view Baggaley et al. (WO0137353A1) and in further view of Myers et al. (US 20090274953 A1).

	As to claim 13, Kawate discloses a battery but is silent on the third adhesive layer has an adhesion force different from an adhesion force of the fourth adhesive layer. 
	Meyers, discloses a battery and further teaches (adhesive layer 540 may include a double-sided tape with a backing layer on at least the side facing the electronic device (first surface of fourth area faces electrode assembly) [0030, FIG. 5]).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Meyers Fig. 5) 
	(The total surface of adhesive layer 540 and the strength of the adhesive used may be selected to ensure that battery cell 510 remains coupled to the electronic device [00311]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawate to incorporate the selection of adhesion force of Meyers to keep the electrode assembly in place within the case.

Response to Arguments
5. 	Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
	a. 	Applicant argues in Figure 9 of Kawate the taped portions 370 and 380 are shown with tape portion 380 overlapping 370, where the applicant suggest this should be arranged such that tape portion 370 is overlapping 380 for the benefit of better drop protection of the electrode assembly. 
		The taping order of tape portion 380 overlapping tape portion 370 would appear in Fig. 9 to provide greater taping surface adhesion to the main surface, since tape 380 is a wider tape. The reverse order would provide tape portion 370 more surface adhesion to tape 380 than the main surface as depicted in Fig. 9. Whether this distinction provides a different result unclear as Applicant provides no result demonstrating the benefit only a conclusory statement. Without the benefit of evidence, the order of taping is deemed a rearrangement of parts and as such is subject to MPEP 2144.04.
	The rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727